Citation Nr: 0206400	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  02-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1998 and November 2000 rating decisions 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent evaluation for the veteran's PTSD and denied 
entitlement to a TDIU.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal); symptoms include an intact memory, 
logical speech, no panic attacks, no suicidal or homicidal 
thoughts, depressed mood, sleep disturbance, and the veteran 
is well-oriented.
 
3.  The veteran's only compensable service-connected 
disability is PTSD, evaluated as 30 percent disabling; he has 
several other service-connected disabilities, each rated as 
noncompensable, including dermatitis and/or folliculitis of 
the occipital scalp area, perforation right eardrum, 
appendectomy scar, and laceration scar right wrist.  

4.  The veteran reported completing two years of college and 
he last worked in November of 1989/1990 in refrigeration.

5.  The veteran's service-connected PTSD is not sufficiently 
severe as to preclude him from obtaining and retaining all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
continues to have problems with his PTSD, and that his 
disability rating should be reevaluated.  He also maintains 
that his PTSD prevents him from securing or following any 
substantially gainful occupation.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001).  VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged. VCAA also 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, including any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

Although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been met, as explained below.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).

With regard to the development that has been undertaken in 
this case, the record includes VA hospital records, VA 
outpatient treatment records, and VA examination reports 
dated in March 1999 and September 2000.  The record also 
contains lay statements dated February and March 2001 from 
two of the veteran's friends.  The veteran was offered an 
opportunity to present testimony at a hearing, but he 
declined that opportunity.  The Board notes that a March 2002 
statement from a program coordinator at the VA outpatient 
clinic in Danville, Illinois, indicates that the veteran was 
presently being seen in the PTSD outpatient clinic.  Precise 
dates of treatment are not indicated.  The record presently 
contains a great deal of outpatient treatment records from 
the Danville, Illinois VA medical center, dated through 
December 1999.  There is also a VA hospitalization report 
from that VA medical center dated from February 2000 to March 
2000, and VA examination reports from that same VA medical 
center dated in March 1999 and September 2000.  While the 
March 2002 VA medical statement did not include copies of any 
recent treatment records, the medical provider who signed 
that statement, T.A.K., MSW, provided a summary of the 
veteran's symptoms, which are discussed in greater detail in 
the decision below.  Those symptoms appear consistent with 
the other VA medical evidence of record.  As such, the Board 
does not find that further delay in this appeal to attempt to 
obtain any outstanding records would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case). 

The veteran has not requested that VA assist him in obtaining 
any other records, which are not already in the claims file.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
PTSD and for entitlement to a TDIU.  The discussions in the 
statement of the case has informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Thus, although the claim was developed 
before the effective date of the VCAA, the requirements under 
the VCAA have been met, and the case is ready for appellate 
review.  38 U.S.C.A. § 5103A.

It is noted that the veteran submitted additional evidence 
directly to the Board in April 2002.  Prior to February 22, 
2002, the provisions of 38 C.F.R. § 20.1304(c) required that 
any additional evidence submitted by the veteran and accepted 
by the Board be referred to the RO for review and preparation 
of an SSOC, unless this procedural right was waived in 
writing or at a hearing.  That regulation was subsequently 
amended, and the waiver provision eliminated, effective 
February 22, 2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  
As such, the Board may proceed with this appeal.

I.  Increased evaluation for PTSD

The veteran claims that his 30 percent rating for PTSD does 
not adequately reflect the severity of his condition.  
Information in the veteran's claims file reveals that the RO 
initially awarded service connection for PTSD in a November 
1986 rating decision, at which time a 10 percent rating was 
assigned.  In an August 1991 rating decision, the RO assigned 
a 30 percent rating for the veteran's PTSD, in accordance 
with a July 1991 BVA decision.  In May 1998, the RO received 
a statement from the veteran, which was construed as a claim 
for an increased rating for PTSD.  The RO denied that claim 
in a July 1998 rating decision.  The veteran disagreed with 
that decision, and initiated this appeal.  

At his VA examination dated March 1999, the veteran reported 
being hospitalized several times for his PTSD, both in the VA 
system and at private hospitals.  He indicated that he had 
about 7 suicide attempts, mostly by overdose on alcohol and 
prescription medications.  He reported a long history of 
substance abuse beginning in Vietnam in which he became 
addicted to heroine during his 5 years in Vietnam and was 
discharged from the military due to this problem.  He 
indicated that he has been in complete remission from all 
substance abuse since he was incarcerated in 1995.  It was 
noted that the veteran's most recent discharge summary from 
the Danville VAMC listed "adjustment disorder" as the primary 
diagnosis because this inpatient admission was precipitated 
by the stress of his being prosecuted for the sexual 
molestation of a child.  The veteran indicated that the child 
he molested was a stepdaughter and he was sentenced to a 3-
year prison term after being convicted.  He reported being 
sexually molested himself in prison.  He indicated that he 
kept himself busy by working in the vocational rehabilitation 
activities and enjoyed woodworking.  He hoped to rent an 
apartment or possibly buy a home and continue working in the 
Vocational Rehabilitation Therapy (VRT) program.  He 
indicated that he was on parole and met regularly with his 
parole officer and attended sessions with a psychologist to 
prevent any further sexual offenses.  He also received 
regular outpatient counseling at the clinic for PTSD and took 
medication from the psychiatrist.  He indicated that he no 
longer abused alcohol or drugs and hoped to very gradually 
establish a new network of social acquaintances.

The examination showed the veteran to be alert, well 
oriented, relevant, and coherent throughout the examination.  
He reported depressive episodes and became tearful when 
thinking of the death of his best friend in Vietnam.  He 
remembered feeling extremely anxious at times in the past and 
very suicidal.  He had episodes of rage in which he got into 
arguments with authorities and employers and felt that his 
problems with his ex-wives and others have been related to 
the emotional turmoil caused by his intrusive thoughts about 
Vietnam.  There were no signs of a psychotic process and his 
speech was logical and goal directed.  His affect was well 
controlled in the interview.  He did not display obsessive or 
ritualistic behavior and did not complain of panic attacks.  
It was noted that he was no longer dangerous to himself or 
others and was highly cooperative with the ward routine at 
the hospital.  He was able to perform all basic activities of 
daily living and showed good skills in the woodshop.  His 
impulses were under control and he believed that he would no 
longer act out any deviant sexual desires.  He was moderately 
depressed and indicated he had very little sex drive at the 
time.  His sleep was adequate and his appetite had been very 
good.  Axis I diagnoses were PTSD, and polysubstance 
dependence in remission.  Axis II diagnosis was personality 
disorder, not otherwise specified.  The veteran was assessed 
a Global Assessment of Functioning (GAF) score of 60.  The 
examiner noted that the GAF score was intended as an estimate 
of the psychological, social, and occupational impairment due 
to the service-connected PTSD alone.  The examiner stated 
that lower GAF scores had been listed in the past due to the 
combined influence of substance abuse, which was now in 
remission, and the stress of legal problems, which were less 
devastating now than at any time in the past 5 years.

A VA hospital report indicates that the veteran was admitted 
in February 2000 upon his own request due to situational 
stress of marital problems/spousal abuse.  The veteran 
reported talking with his therapist in the Mental Health 
Clinic about the conflicts between him and his wife and 
reported to be homeless.  He indicated that he is on parole 
with an alert bracelet around his ankle since his release 
from prison in February 1999, following his conviction for 
pedophilia involving his 11-year-old stepdaughter.  The 
report indicated that the veteran generally kept himself 
clean and neat, but his appearance was disheveled and his 
hair was not combed prior to admission.  The veteran was 
slumped in a chair and indicated that he had nowhere to go 
and was totally helpless and sad.  The veteran indicated that 
he was taking his medications regularly.  The veteran denied 
recent alcohol/drug abuse.  He denied visual or auditory 
hallucinations and sleep/appetite was noted as "okay."  The 
veteran reported that he was listening to his neighbor's 
little girl tell a story and that she put her arm around his 
neck and at that point his wife came into the house and 
became upset.  It was noted that the veteran was at Courtesy 
Bed Outpatient Program for 3 months after he got out of 
prison in February 1999 and that he attended outpatient 
therapy activities like VA VRT woodshop.  In addition, the 
veteran also received sexual dysfunction counseling through 
VA.

The examination showed the veteran to be disheveled and hair 
not groomed.  He had normal psychomotor activity.  He had 
clear speech and maintained good eye contact.  The veteran 
was oriented to person, place and location.  Memory to past 
and present was intact.  Recall was fair and he was 
cognitively intact with clear sensorium.  Thought processes 
were goal directed and thought content showed no audio or 
visual hallucinations, delusions or illusions.  The veteran 
was somewhat fearful and paranoid about his wife and people 
in general.  There was no apparent thought disorganization.  
His affect was dysphoric with depressed mood.  He had some 
insight into his problems with marginal judgment.  Upon 
discharge, the veteran denied any suicidal or morbid 
ideation.  He denied any fears of harming himself or others.  
He displayed normal affect and expressed his intent to 
continue to follow-up with the Mental Health Clinic and 
expressed eagerness to go home.  The Axis I discharge 
diagnoses were adjustment disorder with depressed mood, 
marital problems, pedophilia; Axis II was antisocial 
personality disorder.  The veteran was assigned a GAF score 
of 45, compared to 60 in the past year.

At his September 2000 VA examination, the veteran reported 
sleep disturbance, losing track of time, and problems being 
around people.  The veteran indicated that he was under house 
arrest until 2002 after serving 3 years and 9 months for 
child molestation.  He re-married in December 1999.  He 
indicated that he has had no violations of his parole, and 
had no educational accomplishments and no gainful employment.  
He reported participating in the VRT woodshop assignment 
until the woodshop closed 3 months prior.  He indicated that 
his marital adjustment had been quite poor and has had no 
relationship with his children by previous marriages.  The 
veteran indicated that he had been estranged from his family 
of origin at least since his conviction for child sexual 
abuse.  He reported having one close friend and having 
abstained from alcohol since 1994.  He also denied any 
illicit substance abuse during that period.  He denied any 
recent assaultiveness and reported having been violent with 
his wife and children when drinking.  He reported a history 
of suicide attempts, with the last being in 1989 via 
overdose.  The veteran described the following PTSD symptoms 
in the course of the examination: intrusive recollections of 
combat; recurrent distressing nightmares; efforts to avoid 
thoughts of combat experiences; efforts to avoid situations 
which provoke such recollections; feelings of estrangement 
from others; psychogenic amnesia; sleep difficulties; 
irritability.

The examiner noted that the veteran overall had made a fair 
adjustment since his release from prison.  The examiner 
stated that the veteran evidenced "minimal felt distress," 
and he had been able to maintain productive activity through 
his participation in the VA Medical Center VRT woodshop 
assignment.  His marital relationship had been stormy from 
its inception and appeared to be ending.  The examination 
showed the veteran to be unkempt with uncombed hair and dirty 
clothing.  He was oriented to person, place, and time.  
Memory for recent events appeared intact.  However, he 
reported poor recollection of remote events, particularly 
combat experiences.  His thought processes were logical and 
sequential.  His verbalizations were coherent, relevant, and 
goal directed.  Speech was of normal rate, rhythm, and 
volume.  His affect was broad, and his mood appeared 
euthymic.  There was no evidence of panic attacks and no 
delusional belief was elicited.  He reported experiencing no 
hallucinations.  Neither obsessive nor ritualistic behaviors 
were noted.  No inappropriate behavior was noted.  Impulse 
control appeared adequate.  He reported sleep difficulty and 
denied current suicidal or homicidal thoughts.  The Axis I 
diagnoses were PTSD, polysubstance dependence in full 
sustained remission.  Axis II diagnosis was personality 
disorder, NOS.  The veteran was assessed a GAF score of 55.  
The examiner noted that the current overall GAF was assessed 
to be 55 with enduring personality traits of Axis II 
contributing most to current difficulties in functioning.  
GAF associated with PTSD alone was estimated by the examiner 
to be 60.

In addition, the examiner noted that now that the veteran had 
sustained remission from substance dependence, he appeared to 
be functioning at a more consistent level and evidences 
little felt psychological distress.  He apparently performed 
well in his VRT woodshop assignment until closure of that 
clinic, but has not yet sought gainful employment.  The 
examiner indicated that the veteran would benefit from 
reinitiating a routine that included such daily productive 
activity.  With the external control being imposed by the 
criminal justice system, his current circumstances appeared 
to offer optimal support for successful social and vocational 
adjustment.  As long as he remains abstinent from illicit 
drugs and alcohol, he appeared competent to manage any 
benefits to which he was entitled.

In a statement by a friend of the veteran's dated February 
2001, she indicated that the veteran did not like to go 
around a lot of people and had very few friends.  She stated 
that he stayed inside a lot and did not go anywhere, he got 
depressed, and was quite withdrawn and he sometimes stayed up 
all night.  In a statement by another of the veteran's 
friends dated March 2001, she indicated that the veteran was 
very withdrawn and showed signs of depression with no social 
activities.  She indicated that he was uncomfortable around 
people and complained a lot of no sleep and he was very 
nervous most of the time.

A March 2002 statement from T.A.K, MSW, program coordinator 
of the PTSD VA Outpatient Clinic in Illinois, indicated that 
the veteran was presently being seen in Danville, Illinois.  
Treatment was focused on learning more adaptive coping skills 
and in decreasing self-defeating behaviors.  It was noted 
that the veteran continued to experience difficulty in 
interpersonal relationships, showed poor insight and 
judgment, and tended to withdraw and isolate, resulting in 
few close relationships.  It was also noted that the veteran 
was prone to irritability and anger, experienced sleep 
disturbances and intrusive recollections of the war and had 
problems with concentration and memory.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The veteran's PTSD is not manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks and, therefore, a rating in excess of 30 
percent is not warranted.  

Psychiatric examinations dated in March 1999, February 2000, 
and September 2000, have consistently demonstrated that the 
veteran demonstrated the following symptoms:  well-oriented; 
memory intact; speech logical and goal directed; no obsessive 
or ritualistic behavior; no panic attacks; no auditory or 
visual hallucinations, delusions or illusions; no signs or 
symptoms of psychosis; sleep disturbance; depressed mood; 
thought processes logical; no suicidal or homicidal thoughts.  
VA hospital admission in February 2000 and VA examination 
dated September 2000 indicated that the veteran was 
disheveled with uncombed hair.  However, the medical evidence 
of record does not show most of the symptoms associated with 
the next highest (50 percent) rating.  That is, psychiatric 
examinations and other relevant medical records do not show 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long term memory; impaired judgment; impaired 
abstract thinking.  

It is noted that VA examinations have assessed GAF scores of 
55-60.  Specifically, the physicians in the March 1999 and 
September 2000 VA examinations have indicated that GAF scores 
associated with PTSD alone were estimated to be 60.  It was 
noted that personality traits of Axis II (personality 
disorder, not otherwise specified), not attributable to PTSD, 
contributed most to the veteran's current difficulties in 
functioning.  In the March 2002 statement, the social worker 
at the PTSD Clinic did not indicate to what extent the 
veteran's personality disorder contributed to his 
difficulties in functioning.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 51-60 indicates "[m]oderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See 38 C.F.R. § 4.130.

The veteran reported at his September 2000 VA examination 
that he had problems being around people and statements from 
two of the veteran's friends also indicates that the veteran 
avoided people and social situations.  It is noted that the 
veteran may experience occupational and social impairment due 
to being monitored by the criminal justice system with an 
alert bracelet around his ankle since his release from 
prison.  However, the VA examiner noted that since the 
veteran had sustained remission from substance dependence and 
performed well at the woodshop, he would benefit from 
reinitiating a routine that included such daily productive 
activity.  In addition, the examiner indicated that with the 
external control being imposed by the criminal justice 
system, the veteran's current circumstances appeared to offer 
optimal support for successful social and vocational 
adjustment.

After reviewing the record, the totality of the medical 
evidence shows that the currently assigned 30 percent rating 
adequately contemplates the veteran's problems with 
depression, sleep disturbance, and mood as well as any impact 
on work and social relationships.  It is apparent that most 
of the symptoms for a 50 percent rating are not present, and 
in short, the medical evidence does not demonstrate that the 
criteria for a rating in excess of 30 percent are met.

In addition, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has not 
shown that his PTSD has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  TDIU

The veteran claims that his service-connected PTSD renders 
him unemployable.  A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran's only compensable 
service-connected disability is PTSD, rated as 30 percent 
disabling.  While he has several other service-connected 
disabilities, including dermatitis and/or folliculitis of the 
occipital scalp area, perforation right eardrum, appendectomy 
scar, and laceration scar right wrist, those disabilities are 
all rated as noncompensable, and his total combined 
disability rating is 30 percent.  The veteran thus fails to 
satisfy the minimum percentage requirements for TDIU under 38 
C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training and 
previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  In this case, the veteran's 
occupational background and educational attainment are 
satisfactory for employment purposes.  The veteran reported 
completing two years of college and he last worked in 
November 1989/1990 in refrigeration.  In 1999 he was released 
from prison after serving a 3 year 9 month sentence.  

In April 1990, the veteran was psychiatrically evaluated for 
entitlement to Social Security benefits.  The mental health 
clinic psychiatrist opined at the conclusion of the 
evaluation that the veteran most likely had a dysthymic 
disorder, PTSD, and possible temporal lobe syndrome.  

At his March 1999 VA examination, the veteran indicated that 
after his release from prison he went to the Danville VA 
Medical Center and was enrolled in the domiciliary program at 
Danville.  He indicated that he kept himself busy by working 
in the vocational rehabilitation activities and enjoyed 
woodworking.  He hoped to rent an apartment or possibly buy a 
home and continue working in the VRT program.  He indicated 
that he was on parole and met regularly with his parole 
officer and attended sessions with a psychologist to prevent 
any further sexual offenses.  He also received regular 
outpatient counseling at the clinic for PTSD and took 
medication from the psychiatrist.  He indicated that he no 
longer abused alcohol or drugs and hoped to very gradually 
establish a new network of social acquaintances.

The examiner assessed a GAF score of 60 and noted that the 
GAF score was intended as an estimate of the psychological, 
social, and occupational impairment due to the service-
connected PTSD alone.  Lower GAF scores had been listed in 
the past due to the combined influence of substance abuse, 
which was now in remission, and the stress of legal problems, 
which were less devastating now than at any time in the past 
5 years.

At the veteran's September 2000 VA examination, the examiner 
noted that now that the veteran had sustained remission from 
substance dependence, he appeared to be functioning at a more 
consistent level and evidenced little felt psychological 
distress.  He apparently performed well in his VRT woodshop 
assignment until closure of that clinic, but he has not yet 
sought gainful employment.  The examiner indicated that the 
veteran would benefit from reinitiating a routine that 
included such daily productive activity.  With the external 
control being imposed by the criminal justice system, his 
current circumstances appeared to offer optimal support for 
successful social and vocational adjustment.  As long as he 
remains abstinent from illicit drugs and alcohol, he appeared 
competent to manage any benefits to which he was entitled.

There is insufficient medical evidence to demonstrate that 
the veteran's PTSD alone precludes the veteran from securing 
or following substantially gainful employment.  The sole 
compensably rated service-connected disability has been 
characterized by examiners as moderate.  Moreover, the 
veteran has other factors that affect his employability to 
include pedophilia and a personality disorder.  However, 
entitlement to a TDIU must be established solely on the basis 
of impairment arising from service-connected disorders.  
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  It is 
conceded that the veteran may experience occupational and 
social impairment due to being monitored by the criminal 
justice system with an alert bracelet around his ankle since 
his release from prison.  However, the underlying 
determination, moreover, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can actually find employment.  See 
Van Hoose, 4 Vet. App. at 361.  The Board therefore finds 
that entitlement to TDIU is not established.  38 C.F.R. §§ 
3.340, 4.16.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

